DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment filed 08/21/2019 has been entered and fully considered.  Claims 1-10 are pending.  Claims 1-10 are amended.  Claims 1-10 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0263935 A1 (“Kozen”) in view of US 2003/0129497 A1 (“Yamamoto”).
Regarding claims 1 and 10, Kozen discloses a lithium secondary battery 100 (Abstract; Fig. 1; [0053]) comprising an electrode assembly comprising a lithium electrode as an anode 103 ([0059]), a cathode 102 ([0054]), and a separator 104 interposed between the anode and the cathode ([0053]); and a non-aqueous electrolyte 110 that impregnates the electrode assembly ([0054]).
Kozen discloses the lithium electrode comprises a lithium metal layer (0059]) and a protection layer 150 formed on the lithium metal layer (Fig. 3; [0059]-[0060]).  The protection layer comprises Al2O3 ([0061]).
Kozen does not expressly disclose a carbon layer formed on the aluminum oxide layer.
Yamamoto discloses a non-aqueous electrolyte secondary battery (Abstract; [0002]) comprising an anode comprising an active material film 12 made of metallic lithium and a diamond-like carbon (DLC) film or amorphous carbon film 13 formed on the active material film (Fig. 1; [0078]).  The DLC film and the amorphous carbon film are chemically stable and scarcely react with the electrolyte, thereby suppressing the growth of dendrite thereon.  In addition, since these films have strong chemical bonds, the structures of these films are scarcely changed irrespective of volume expansion and shrinkage of the anode associated with the charge and discharge operation ([0034]).  It would have been obvious to a person having ordinary skill in the art before the effective 
Regarding claims 2-5, modified Kozen discloses the lithium electrode of claim 1.  Kozen discloses the thickness of the aluminum oxide layer is 1 nm to 200 nm (Abstract) and in one example the thickness is 36 nm (Figs. 6A-6B).  Yamamoto discloses an example wherein the DLC film has a thickness of 40 nm ([0083], [0116]).
Regarding claim 7, modified Kozen discloses the lithium electrode of claim 1.  While Kozen is silent regarding the thickness of the lithium metal layer is 10 µm to 300 µm, Yamamoto discloses a lithium metal layer having a thickness of 50 µm ([0083]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the lithium metal layer of Kozen with a thickness of 50 µm because, as shown by Yamamoto, the claimed thickness is a known prior art element and the combination would yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claims 8-9, modified Kozen discloses the lithium electrode of claim 1.  The instant claims recite a product-by-process limitation.  In this regard, MPEP 2113 sets forth the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0263935 A1 (“Kozen”) in view of US 2003/0129497 A1 (“Yamamoto”) as applied to claim 1 above, and further in view of US 2009/0155697 A1 (“Park”).
Regarding claim 6, modified Kozen discloses the lithium electrode of claim 1.  Yamamoto is silent regarding a solid electrolyte interface film on the carbon layer.
Park discloses a lithium battery (Abstract) and teaches that a solid electrolyte interface (SEI) film is formed on the surface of a negative electrode when carbon that makes up the negative electrode reacts with the electrolyte when first charged ([0038]).  After the SEI film is formed at the first charge, the SEI film prevents the reaction of lithium ions with the carbon negative electrode or other substances when the battery is repeatedly charged and/or discharged due to its use.  That is, the SEI film performs the function of an ion tunnel allowing only lithium ions to pass through between the electrolyte and the negative electrode ([0039]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an SEI film on the carbon layer to prevent the reaction of lithium ions with the carbon or other substances when the battery is repeatedly charged and/or discharged as taught by Park.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727